Citation Nr: 0921622	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-37 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of the hearing 
is of record.  

At the January 2009 hearing, the Veteran raised the issue of 
entitlement to service connection for erectile dysfunction, 
asserted to be secondary to the service-connected 
hypertension.  Hearing transcript (T.) at 11-14.  This 
secondary service connection claim is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the agency of original jurisdiction for 
appropriate action.  


FINDING OF FACT

Hypertension is not manifested by diastolic pressure of 
predominately 110 mm or more or systolic pressure of 
predominately 200 mm or more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code (DC) 7101 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

According to the applicable rating criteria, a rating of 
20 percent for hypertension requires evidence of diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101 
(2008).  In this case, the Board finds that the evidence of 
record does not support the next higher rating of 20 percent 
for the Veteran's hypertension.  

Blood pressure readings taken at various times during the 
current appeal have been in the following ranges:  140-
160/84-90 (November 2006); 120-180/70-106 (January 2007); 
140-160/88-100 (May 2007); 130s-140s/76-80 (July 2007); 
144/98 (October 2007); 140-150/84-90 (January 2008); 130-
180/90-120 (February 2008); 130s-180s/90-120 (March 2008); 
140s-170s/80s-90s (April 2008); 120s-160s/80s-90s (in May 
2008); and 110s-170/60s-90s (in June 2008).  

Also in June 2008, the Veteran went to an emergency room at a 
local VA medical facility for his hypertension.  Upon 
arrival, he had a blood pressure reading of 210/110 and 
reported having had a 30-minute history of a "racing" 
heart.  Subsequent readings were 223/116, 172/101, and 
159/91.  

At various outpatient treatment sessions conducted in July 
2008, the Veteran had the following blood pressure readings:  
155/93, 156/87, 156/89, 129/72, 129/70, 134/71, 120/71, 
110/78, and 114/80.  

Clearly, some of these blood pressure readings are elevated.  
Particularly, in March 2008, the Veteran was found to have 
blood pressure readings of 185/111, 180/120, 182/118, and 
182/113.  Also, upon admission to the emergency room at a VA 
medical facility in June 2008, he had blood pressure readings 
of 210/110 (with complaints of a "racing" heart) and 
223/116.  

Subsequent blood pressure readings taken at the June 2008 VA 
emergency room visit-and at later outpatient treatment 
sessions-were, however, significantly lower.  Of particular 
importance to the Board is the fact that the totality of the 
blood pressure readings taken during the current appeal does 
not reflect diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  

The isolated episodes of elevated blood pressure readings are 
clearly outweighed by the many instances of significantly 
lower blood pressure readings.  Consequently, the Board 
concludes that available evidence does not support a rating 
in excess of 10 percent for hypertension.  38 C.F.R. § 4.104, 
DC 7101 (2008).  

In reaching this decision, the Board has considered the lay 
statements of record.  Specifically, the Veteran has asserted 
that the ankle swelling, headaches, and blurred vision that 
he experiences-as well as the multiple changes in 
hypertensive medication that he has undergone-illustrate a 
worsening of this disorder.  See T. at 5-7, 10.  

The Veteran is competent to report symptoms (such as those 
associated with his service-connected hypertension) because 
such actions come to him through his senses and, as such, 
require only personal knowledge rather than medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to identify a specific level of 
disability of this disorder-according to the appropriate 
diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).  

Such competent evidence-concerning the nature and extent of 
the Veteran's hypertension-has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
evaluation reports) directly address the criteria under which 
this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that rating in excess 
of the currently-assigned 10 percent evaluation for 
hypertension is not warranted.  In reaching this conclusion, 
the Board has applied the benefit-of-the-doubt doctrine where 
appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

In this regard, the Board acknowledges the Veteran's recent 
testimony that, prior to his retirement in 2003, he missed 
work approximately two to three days per month due to his 
high blood pressure.  According to his testimony, he retired 
because he "wasn't being really productive . . . [and 
because his] condition might worsen."  T. at 8-9.  Further, 
as the Board has previously discussed herein, in June 2008, 
the Veteran went to an emergency room at a local VA medical 
facility due to elevated blood pressure readings and a 
"racing" heart.  

38 C.F.R. § 4.1, however, specifically stipulates that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence in the present case does not show is that, 
at any time during the current appeal, did the Veteran's 
hypertension result in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  For 
these reasons, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for this disability for any portion of the rating 
period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2007, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by the January 2007 correspondence.  Any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in January 2007 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the January 2007 letter asked that he submit 
evidence of an increase in the severity of his hypertension, 
including statements from his physician, reports of physical 
and clinical findings, and the dates of relevant examinations 
and tests.  In addition, he was notified of the opportunity 
to submit statements from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner his disability had worsened.  

Additionally, the May 2007 rating decision informed the 
Veteran of the specific rating criteria used in the 
evaluation of his service-connected hypertension.  Also, the 
statement of the case notified him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations.  
Consequently, based on this evidentiary posture, the Veteran 
can be expected to understand from the various letters from 
the RO what was needed to support his claim.  

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim, as is reflected in his 
various statements.  Specifically, at the January 2009 
hearing, he testified that he had experienced elevated blood 
pressure readings as well as associated symptoms such as 
ankle swelling, headaches, and blurred vision.  See T. 
at 5-7.  Further, according to his testimony, although he was 
retired, prior to his retirement, he missed work 
approximately two to three days per month due to his high 
blood pressure.  He testified that he retired because he 
"wasn't being really productive . . . [and because his] 
condition might worsen."  T. at 8-9.  

Also, at the January 2007 VA hypertension examination, as 
well as at the outpatient treatment sessions conducted during 
the current appeal, the Veteran discussed his symptomatology.  
These medical records reflect his various blood pressure 
readings and his prescribed medication.  

The totality of these statements and this testimony clearly 
demonstrate the Veteran's actual knowledge in understanding 
the information necessary to support his claim for an 
increased rating for hypertension.  Consequently, based on 
this evidentiary posture, the Board concludes that the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  At 
the January 2009 hearing, he testified that he had received 
hypertensive treatment from a private physician.  T. at 3.  
Although given an opportunity to submit records of such 
medical care, he failed to do so.  In any event, the RO has 
obtained and associated with the claims folder records of 
contemporaneous hypertensive treatment that he received from 
VA and private medical care providers.  

Further, at the January 2009 hearing before the undersigned 
VLJ, the Veteran addressed his hypertensive symptomatology.  
Also, in January 2007, he underwent a pertinent VA 
examination.  Although the examiner did not have access to 
the claims folder, the physician reviewed the electronic 
medical record.  

In the examination report, the examiner included information 
obtained from the electronic medical records (to include the 
Veteran's current medications and medical history) and from 
the Veteran himself (with regard to his medical and 
occupational history).  Also, the physical examination 
included multiple blood pressure readings.  

Consequently, the Board finds that the January 2007 VA 
examination provided a complete and thorough description of 
the Veteran's hypertension and was adequate for evaluation 
purposes.  Additionally, more subsequent outpatient treatment 
records reflect more recent-e.g., current-blood pressure 
readings.  Therefore, the Board concludes that available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for hypertension is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


